DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.  Amendments added to previous independent Claims 1 & 15, as well as the addition of new independent Claim 23, have changed the scope of the claimed invention.  As a result, the previous prior art rejection has been modified as indicated below.
On page 8 of the Remarks section as indicated by the page number at the top left corner of each page, Applicant argues that the previous objections and 112 rejections have been addressed so they should be withdrawn.  The Examiner notes that most of these objections and rejections have been withdrawn, but new objections and 112 rejections have been made on the amended set of claims.
On pages 8-9, Applicant argues that the previous prior art rejection does not disclose the newly added limitations to independent Claims 1 & 15, nor new independent Claim 23.  The Examiner notes that newly found secondary reference Chau, (US 6,797,156) has been combined with previous anticipatory reference Lang, (US 4,770,768), to disclose the new limitation added to Claim 1, and that Lang still anticipates Claim 15.  The Examiner indicates allowable subject matter for new independent Claim 23 as explained further below in the Action.

Claim Objections
Claim 23 is objected to because of the following informalities:  a comma is missing between the phrase “the faucet filtration apparatus” and “a blocking structure” on lines 22-23 of the claim.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the limitation “the valve release” on the last line of the claim should be rewritten as “the valve body release” to better reflect the earlier recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “activated carbon and a hollow fiber membrane” on line 37 as belonging to “the internal filter”, but the instant Specification states that the “activated carbon” and/or “hollow fiber membrane” belong to the “filter”, (See page 9, line 22, Specification), but does not distinguish these components as belonging to “the internal filter” over “the pre-filter” instead.  As a result, the Examiner treats this limitation as new matter.
Claim 23 recites the limitation “the pre-filter and the internal filter are housed within the upper cap and the lower cap” on line 38 of the claim.  However, the instant Specification does not appear to indicate that both “the pre-filter” and “the internal filter” are “housed” in “the upper cap and the lower cap”.  Rather, the instant Specification appears to state that “the filtration material” is “housed” in the “upper cap and the lower cap”, in which the upper and lower caps belong to the pre-filter, (See page 9, lines 25-26, Specification).  As a result, the Examiner treats this limitation as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the at least one latch arm”.  It is not clear according to this limitation if it is the same limitation as “a latch arm” as now recited in Claim 1, and if there are potentially more than one latch arm claimed or not.  Examiner interprets it to be the same as in Claim 1.
Claim 11 recites the limitation “an upper housing” on line 2 of the claim.  It is not clear if this limitation is the same limitation as “an upper housing” in Claim 1, or if it is a different “upper housing”.  Examiner interprets it to be the same.
Claim 18 is dependent on Claim 17, a cancelled claim, making the scope of the claimed invention unclear.
Claim 18 recites the limitation “the two or more seals” on line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “it” on line 29 of the claim.  It is not clear if this limitation is the same limitation as “the valve assembly” or not.  Examiner interprets it to be the same as “the valve assembly” and suggests replacing “it” with “the valve assembly” if so.
Claim 23 recites the limitation “clean water” on line 45 of the claim.  It is not clear if this limitation is the same as “filtered water” on line 22 of the claim, or if it is different “water”.  Examiner interprets the “waters” to be the same.
Claim 23 recites the limitation “a valve assembly” on line 46 of the claim.  It is not clear if this limitation is the same as “a valve assembly” on line 10 of the claim, or if it is a different “valve assembly”.  Examiner interprets it to be the same.
Claim 23 recites the limitation “unfiltered water” on line 47 of the claim.  It is not clear if this limitation is the same as “dirty water” on lines 44-45 of the claim, or if it is different “water”.  Examiner interprets the “waters” to be the same.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is dependent on Claim 17, a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lang, (US 4,770,768).
Claims 15-20 are directed to a water filtration apparatus, an apparatus type invention group.
Regarding Claims 15-20, Lang discloses a water filtration apparatus, (See Abstract), comprising: 
a housing having an interior portion and an exterior portion and extending from a top portion to a bottom portion, (Combination of Base 10, Cover 32, & Covers 56/58, which inherently has internal region and external surface, has top surface defined by edge of Cover 32 and bottom surface defined by cover 58, See Figures 1-5, See column 3, lines 15-21, lines 48-54), the housing having a housing outlet, (Either Outlet Opening 26 or Outlet Channel 38 that extends to Screen 66, See Figures 1-5, See column 3, lines 15-25, lines 35-41), and a housing inlet each extending between the interior portion and the exterior portion, (Inlet Opening 14, See Figures 1-5, See column 2, lines 67-68, column 3, lines 1-3), the housing outlet configured to allow filtered water to exit therefrom, (Outlet Channel 38 that extends to Screen 66, See Figures 1-5, See Figures 105, See column 3, lines 35-41, See Abstract, “the cartridge delivers filtered water to a second outlet”, See column 5, lines 47-51), the housing inlet includes a valve stem, (Inlet 14 includes Base 12 which extends outwards with a protruding opening for receiving a valve body 42, See Figure 5, and See annotated figure of Figure 5 below, See column 3, lines 22-28);
the housing having two latch arms including a rib coupling the two latch arms, the two latch arms disposed adjacent to the valve stem, (See annotated figure of Figure 5 below; where the two arms are placed adjacent to the semi-circular valve stem, they must be coupled via a lateral or horizontal outer portion of Base 12 which defines a “rib”, See annotated figure of Figure 3 below); and 
at least one filter assembly disposed in the interior portion, (Cartridge 36 which includes Filtration Material 102, Porous Pre-Filter 110, Post-Filter Element 120, See Figures 1-5, and See column 4, lines 43-66, See column 5, lines 44-53), the at least one filter in fluid communication with the housing outlet and the housing inlet, (Fluid/water flows through inlet 14 through cartridge 36 and out outlet path 38 where snout 62 is located, See Figure 2).

    PNG
    media_image1.png
    556
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    801
    media_image2.png
    Greyscale

Additional Disclosures Included: Claim 16: The water filtration apparatus as recited in claim 15, wherein a valve assembly having a valve body is releasably coupled with the valve stem, the valve body having a faucet interface component, the valve body configured to fluidly couple with a faucet, (Base 12 with valve stem as indicated in annotated Figure 5 above couples with Valve 42 which interfaces with Adaptor 16 which mates with threads on sink faucets, See Figures 1-5, and See column 3, lines 4-14); and the valve assembly having a valve body release coupled with the valve body, (See column 3, lines 25-47). Claim 18: The water filtration apparatus as recited in claim 17, wherein the two or more seals comprise O-rings fitted on the at least one filter assembly, (Bosses 43 & 99 each have o-rings which are located within Cartridge 36 and fitted between Base 12/48 and Cover 32, See Figures 2-4, See column 5, lines 65-68; Examiner interprets this claim to be dependent on Claim 15). Claim 19:  The water filtration apparatus as recited in claim 15, wherein the at least one filter assembly includes an upper cap and lower cap on a pre-filter, (End Walls 92 & 94 of Shell 90 holding Filtration Material 102 and Filter 110, See Figures 2, 3 & 5, and See column ), and an internal filter casing on an internal filter, (Cap-sized Deflector 122 holding Filter 120 inside, See Figures 2-4).  Claim 20:  The water filtration apparatus as recited in claim 19, wherein the internal filter casing has one or more recesses, each of the one or more recesses receive a seal therein, (Boss 99 with o-ring, and Ring 125b, See Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 11, 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang, (US 4,770,768), in view of Chau, (US 6,797,156).
Claims 1-4, 7, 11, 12 & 14 are directed to a water filtration apparatus, an apparatus type invention group.
Regarding Claims 1-4, 7, 11, 12 & 14, Lang discloses a water filtration apparatus, (See Abstract), comprising: 
a housing having an interior portion and an exterior portion and extending from a top portion to a bottom portion, (Combination of Base 10, Cover 32, & Covers 56/58, which inherently has internal region and external surface, has top surface defined by edge of Cover 32 and bottom surface defined by cover 58, See Figures 1-5, See column 3, lines 15-21, lines 48-54), the housing having a housing outlet, (Either Outlet Opening 26 or Outlet Channel 38 that extends to Screen 66, See Figures 1-5, See column 3, lines 15-25, lines 35-41),  and a housing inlet, (Inlet Opening 14, See Figures 1-5, See column 2, lines 67-68, column 3, lines 1-3), each extending between the interior portion and the exterior portion, (Each opening indicated above has a portion within the interior of the housing and a portion at the edge or extending from the outer surface of the housing, See Figures 1-5), the housing outlet configured to allow filtered water to exit therefrom, (Outlet Channel 38 that extends to Screen 66, See Figures 1-5, See Figures 105, See column 3, lines 35-41, See Abstract, “the cartridge delivers filtered water to a second outlet”, See column 5, lines 47-51), the housing inlet includes a valve stem, (Inlet 14 includes Base 12 which extends outwards with a protruding opening for receiving a valve body 42, See Figure 5, and See annotated figure of Figure 5 below, See column 3, lines 22-28), the housing including a upper housing, (Cover 32, See Figure 5, and See column 3, lines 15-21); 
the housing having a latch arm disposed adjacent to the valve stem, (See annotated figure of Figure 5 below); and
at least one filter assembly disposed in the interior portion of the housing, (Cartridge 36 which includes Filtration Material 102, Porous Pre-Filter 110, Post-Filter Element 120, See Figures 1-5, and See column 4, lines 43-66, See column 5, lines 44-53), the at least one filter assembly in fluid communication with the housing outlet and the housing inlet, (Fluid/water flows through inlet 14 through cartridge 36 and out outlet path 38 where snout 62 is located, See Figure 2).
Lang does not explicitly disclose the upper housing including a rib to strengthen the housing.
Chau discloses a water filtration apparatus, (See Abstract, Chau), in which its upper housing includes a rib to strengthen the housing, (Vanes 32 forming “rib” on underside of Cap 30 to provide enough force to hold Treatment Chamber 20 down during filtration/operation, See Figure 2, See column 5, lines 2-10, Chau).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water filtration apparatus of Lang by incorporating the upper housing including a rib to strengthen the housing as in Chau in order to “hold the [filter assembly] down during operation and permit the water…to pass through [a filter]”, (See column 5, lines 3-7, Chau), because “it would be advantageous to provide a water treatment unit containing one or more water treatment media in which the media might be contained in a housing” while it can “permit the selection of several operating modes”, (See column 1, lines 28-33, Chau), as desired by Lang in which its filter cartridge may operate in different modes of water flow, (See column 6, lines 15-17, Lang).

    PNG
    media_image1.png
    556
    792
    media_image1.png
    Greyscale

Additional Disclosures Included:  Claim 2:  The water filtration apparatus as recited in claim 1, wherein the housing is releasably coupled to a valve body which is in fluid communication with a plumbing fixture, (Combination of Base 10, Cover 32, & Covers 56/58 couple with Valve 42 which fluidly communicates with Adaptor 16 which mates with threads on sink faucets, See Figures 1-5, and See column 3, lines 4-14).  Claim 3:  The water filtration apparatus as recited in claim 1, wherein the valve stem is substantially perpendicular to a filter axis, (See annotated figure of Figure 5 above and See Figures 2 or 3, Axis of Cartridge 36 extends vertically while Axis of Base 12 + valve stem extend horizontally).  Claim 4:  The water filtration apparatus as recited in claim 1, wherein the water filtration apparatus is located generally next to and above a faucet outlet, (Majority of overall Filter 10 which includes Cartridge 36 extends vertically and above Adaptor 16 which directly attaches to faucet outlet, See Figures 1-5; Alternatively Outlet 26 can be considered faucet outlet in Filter 10 which would be located at the bottom of the overall system, See Figures 1-5).  Claim 7: The water filtration apparatus as recited in claim 1, wherein the latch arm comprises two latch arms disposed on opposite sides of the valve stem, (See annotated figure of Figure 5 above).  Claim 11:  The water filtration apparatus as recited in claim 1, wherein the housing includes an upper housing and a lower housing, and the valve stem is disposed on or within the lower housing, (See annotated figure of Figure 5 above, valve stem is located on Base 12 which is one of the lower housings, since it is lower than Cover 32, which is considered an upper housing).  Claim 12:  The water filtration apparatus as recited in claim 1, wherein the at least one filter assembly includes a pre-filter and an internal filter, and the pre-filter surrounds the internal filter, (Combination of Pre-Filter 110 and Filtration Material 102, together surrounding Filter 120, See Figures 2 & 3).  Claim 14:  The water filtration apparatus as recited in claim 1, further comprising a blocking structure disposed within or adjacent to the housing outlet, (Base 12 is adjacent to Spout 62, See Figures 2 & 3).
Claims 5, 6, 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang, (US 4,770,768), in view of Chau, (US 6,797,156), in further view of Heiligman, (US 5,017,286).
Claims 5, 6, 8 & 9 are directed to a water filtration apparatus, an apparatus type invention group.
Regarding Claims 5 & 6, Lang discloses the water filtration apparatus as recited in claim 2, wherein a valve assembly having a valve body release is coupled with the valve body, the valve body release slidable relative to the valve body and the at least one latch arm, (Valve 42, Handle 45, Boss 43, See Figures 1-5, and See column 5, lines 21-48); and the valve body release is coupled with the valve stem in a first coupled position, (See column 5, lines 65-58, column 6, lines 1-3).
Lang does not explicitly disclose that the valve body release is releasably coupled.
Heiligman discloses that the valve body release is releasably coupled, (Clip and Hinge 34c/d and Duct 30, See Figure 1, and See column 3, lines 49-60, Heiligman).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of  the invention to have modified the water filtration apparatus of Lang by incorporating that the valve body release is releasably coupled as in Heiligman in order to “provide a faucet-mounted filter that is easy to install and maintain”, (See column 1, lines 63-64, Heiligman).
Additional Disclosures Included: Claim 6: The water filtration apparatus as recited in claim 5, wherein the valve assembly is released from the valve stem in a second uncoupled position, (Clip and Hinge 34c/d and Duct 30, See Figure 1, and See column 3, lines 49-60, Heiligman).
Regarding Claims 8 & 9, Lang discloses the water filtration apparatus as recited in claim 1, but does not disclose wherein the latch arm includes a ramp and a latch.
Heiligman discloses wherein the latch arm includes a ramp and a latch, (Clip and Hinge 34c/d and Duct 30, See Figure 1, and See column 3, lines 49-60, Heiligman).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of  the invention to have modified the water filtration apparatus of Lang by incorporating wherein the latch arm includes a ramp and a latch as in Heiligman in order to “provide a faucet-mounted filter that is easy to install and maintain”, (See column 1, lines 63-64, Heiligman).
Additional Disclosures Included: Claim 9: The water filtration apparatus as recited in claim 1, wherein the latch arm includes internal projections that couple with the latch, (Clip is coupled to Hinge 34c/d in which the clip forms internal projections, See Figures 1 & 2, and See column 3, lines 49-60, Heiligman).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang, (US 4,770,768), in view of Chau, (US 6,797,156), in further view of Greene, (US 2006/0175270).
Claim 13 is directed to a water filtration apparatus, an apparatus type invention group.
Regarding Claim 13, Lang discloses the water filtration apparatus as recited in claim 12, but does not disclose wherein the pre-filter comprises a 0.5 - 5.0 micron cartridge and the internal filter comprises a 0.05 - 0.25 micron cartridge.
Greene discloses a water filtration apparatus wherein the pre-filter comprises a 0.5 - 5.0 micron cartridge, (Filter Disc 100, See Figures 1-4, and See paragraph [0019], Greene; The disclosed invention anticipates the claimed range at 0.5 micron), and the internal filter comprises a 0.05 - 0.25 micron cartridge, (Filters 16, See Figures 1-4, and See paragraph [0018] & [0019], Greene; The disclosed invention discloses a range that covers the entire range claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the water filtration apparatus of Lang by incorporating wherein the pre-filter comprises a 0.5 - 5.0 micron cartridge and the internal filter comprises a 0.05 - 0.25 micron cartridge as in Greene in order to provide a certain pore size “for good filtration with a moderate flow rate”, (See paragraph [0018], Greene), while it “blocks very small particles”, (See paragraph [0019], Greene).
Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  after further searching and consideration of prior art in the relevant fields of endeavor, the Examiner has determined that independent Claim 23 would be allowable once the issues with claim objections and 112 rejections in the claim as indicated above are resolved.  Specifically, the Examiner has determined that the claim limitations “a top end of the upper exterior portion includes a plurality of projections to assist with welding the upper housing with the lower housing”, “a blocking structure is disposed within the opening to provide additional stability to the lower housing, the blocking structure extends from a first side of the opening to a second side of the opening, the blocking structure forms an “X” shape, the blocking structure acts as a flow straightener”, “the two latch arms are longer than the valve stem” and more have distinguished the claimed invention over the closest prior art which includes Lang, (US 4,770,768), Heiligman, (US 5,017,286), and Chau, (US 6,797,156).   The remaining claims remain rejected under prior art above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779